DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The amendment filed on 1/26/21 removed claims (Claims 7, 11, 15, 70-74, 80, and 82) withdrawn to the non-elected inventions.
The non-elected species in claims 21, 53 and 54 were cancelled.  The amendment removed the non-elected species (polypeptide, antibody) from claim 21 and added a new claim to an antibody.  Claim 88 remains withdrawn for the reasons set forth in the restriction mailed on 3/6/20.  
Claim 88 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/20.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


NOTE: The 112 rejections will be based on the elected invention and species directed to using an effective amount of a nucleic acid or small molecule to reduce DUX4 gene expression in the muscle cells, wherein the modulator is an inhibitor of CARM1 (a methyltransferase enzyme).  The amended claims now require that the epigenetic modulator is a direct inhibitor of CARM1. 

Claims 1, 21, 28, 30, 33, and 88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces a large number of agents that are considered epigenetic modulators of DUX4 that ameliorate facioscapulohumeral muscular dystrophy (FSHD) in a subject.  Page 12 defines epigenetic modulator.  It refers to an agent that alters the transcriptional activity of a DUX4.  In some embodiments, the modulator directly or indirectly modulates DUX4 expression.
The epigenetic modulator reads on a direct inhibitor of CARM1.  See pages 16 and 17.  The specification contemplates this selective inhibitor, but does not disclose 
Pages 40-42 disclose a method of screening candidate agents that can be used for making modulators.  A method of screening does not provide written support for a genus of agents because the screening method requires further experimentation, which would indicate that the agents were not available at the time of the effective filing date.  In addition, the applicants do not disclose what structure of CARM1 is considered essential for a direct inhibitor of CARM1.  Since the structure of the inhibitor is unknown, one of skill in the art would not know where to start when making these inhibitors.  The skilled artisan cannot envision that the instant disclosure had possession of a genus of modulators having the desired biological activity based on a screening method because this is not adequate written description of the genus because it does not distinguish the claimed genus form others except by function.  The screening method does not define any structural features commonly possessed by members of the genus that distinguish them from others.

The applicants contemplate small molecules and disclose indirect inhibitors of DUX4 expression (JQ1 or analogues of JQ1).  Pages 3 and 57 discloses that the small molecules alter DUX4 expression by altering myogenic differentiation (e.g., JQ1) and are not viable candidates for treatment of FSHD.  The small molecule inhibits DUX4 expression without altering or substantially altering one or more myogenic regulatory genes in the cells of the subject.  The applicants contemplate the small molecules, but do not appear to disclose any small molecule that meets the functional and structural limitations of the claimed invention or how JQ1 or analogous of JQ1 are considered to be representative of the genus of small molecules that are epigenetic modulators that reduce DUX4 expression that are direct inhibitors of CARM1.  
The applicants also do not appear to disclose any indirect small molecules inhibitors that would provide written description for direct inhibitor of CARM1 gene 
In addition, the specification does not describe any structure of a small molecule that is a direct inhibitor of CARM1 and does not inhibit TRIM43 or ZSCAN4 in the muscle cell; does not inhibit one or more myogenic regulatory genes or is not JQ1 or an analogous of JQ1 or reduces ZSCAN4 gene.  The skilled artisan would have to further experiment with any small molecule and determine if it has the desired functional limitations.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of small molecules as recited in claims 1, 21, 28, 30, and 33.

Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive.
NOTE: the arguments against the method of treating FSHD and using interfering RNA CARM1 inhibitors has been found persuasive because of the amendment to the independent claim to recite a method of ameliorating FSHD in a subject.
However, the rejection against the genus of epigenetic modulators that reduce DUX4 gene expression in muscle cells of the subject and wherein the modulator is a direct inhibitor of CARM1 remains for the reasons of record.
Applicant argues that in view of the written description guidelines the applicant has possession of the genus of direct inhibitors of CARM1 (See MPEP 2163).  The level of knowledge of direct small molecules CARM1 inhibitors was high at the time of the instant specification was filed as evidenced by several patent publications, e.g., direct small molecule CARM1 inhibitors described in WO 2016044604, WO 2016044641, WO 2016044650, WI 20114144455 and WO 2014144169, all cited on an IDS.  Each of the above-mentioned PCT publication describes a group of direct, selective CARM1 small molecules inhibitor, but does not make a connection of CARM1 expression to DUX4 expression level or FSHD.  Furthermore, Shishkova et al. (2017, cited on an IDS) describes a method of developing CARM1 inhibitors for in vivo use. NOTE: Shishkova is considered a post-filing reference because it was published after the effective filing date of the instant application.

Applicant’s argument are acknowledged but are not found persuasive because other than generically contemplating the genus, the specification does not provide or describe any small molecule that is considered direct inhibitors of CARM1.  
Applicant cites original claims 18 and 21 and pages 48, lines 7-8 for support for the amendment and new claims.  Page 48, lines 7-8 is directed to shRNA knockdown of CARM1 and CARM1 shRNA has written support.  However, the invention embraces small molecules which does not have written support for the reasons set forth in the rejection which are incorporated herein.  
The as-filed specification does not disclose what structure of a small molecule is required for the claimed function (epigenetic modulator that is a direct inhibitor of CARM1).  The core structure for the function (reduces DUX4 gene expression in muscle cells to ameliorate FSHD) of a small molecule is unknown and there is no known structure feature for any small molecule described in the specification.
Original claims 18 and 21 generically recite an inhibitor of a methyltransferase enzyme and a nucleic acid, polypeptide and small molecule, respectively.  A generic statement such as wherein the epigenetic modulator is a small molecule or an inhibitor methyltransferase enzyme (CARM1) without more is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the inhibitors that fall within its 
With respect to the argument that applicant have possession of the claimed small molecules since CARM1 inhibitors are known in the prior art, the argument is not found persuasive because there is nothing in the prior art nor the as-filed specification that discloses that these inhibitors are direct inhibitors of CARM1.  An inhibitor described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the inhibitor is not sufficient identifying characteristics for written description. 
In addition, the cited prior art documents (page 6 of applicant’s arguments) are directed a species of the genus of small molecules.  The genus of small molecules is broader than the species disclosed in these references.  The molecules appear to be amine derivatives (1-phenoxy-3-(alkylamino)-propan-2-ol derivatives) which is a species or even a sub-species of small molecules embraced by the claimed genus of small molecules.  The applicants do not appear to provide evidence that any of these small molecules are considered epigenetic modulators that reduce DUX4 gene expression in muscle cells and is a direct inhibitor of CARM1.  The cited prior art references does not appear to disclose that any of these molecules inhibited CARM1 in a cell.  Shishkova et al. (cited on an IDS) teach that around the time of the effective filing date, “.., no inhibitor has been shown to be effective in animals models.”  “This is due to the lack of structural insight into the physical basis of substrate recognition by CARM1”.  See page 2.  Drew et al. (Scientific Reports 7:17993, pages 1-13 2017, note this document is cited to rebut 
In view of the teaching of Shishkova et al. and Drew et al., CARM1 inhibitors embraced by the term small molecule were known, but none of them appeared to be effective CARM1 inhibitors in vivo.  In addition, there is nothing in the instant disclosure that would lead the skilled artisan to the materials and methods used in the post-filing references.  
The specification does not teach what structure of the compounds taught in the prior art are considered essential for any small molecule embraced by the claimed method to meet the functional limitations recited in the instant claims.  Thus, while the applicants broadly claim a class of small molecules that are direct inhibitors of CARM1, the specification does not describe a single small molecule that satisfies the limitations.  The specification does not disclose any relevant identifying characteristics for such small molecules or even a single direct inhibitor of CARM1 having the desired function.  Nor does the specification disclose any relationship between CARM1 and the CARM1 inhibitors made in the prior art that would satisfy the critical claim limitation and potential .


Claims 1, 21, 28, 30, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of ameliorating FSHD comprising administering a CARM1 nucleic acid inhibitor selected from an interfering nucleic acid selected from the group consisting of double stranded RNA, siRNA, shRNA, and antisense oligonucleotides, does not reasonably provide enablement for a genus of director inhibitors of CARM1 for ameliorating FSHD in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claimed invention broadly reads on using a genus of epigenetic modulator that reduces DUX4 gene expression in a muscle cell of a subject having FSHD, wherein the modulator is a direct inhibitor of CARM1.
With respect to the genus of small molecules, the applicants do not teach a sufficient number of species of inhibitors to represent the genus of small molecules that are direct inhibitors of CARM1.  A skilled artisan cannot reasonably extrapolate from the three CARM1 shRNA molecules to a genus of small molecules because the interfering RNAs have no similar structure and/or function to any small molecule embraced by the genus.  The applicants do not teach any small molecules that are direct inhibitors of CARM1.  

Thus, it would take an undue amount of experimentation to practice the full scope of the claimed invention.

Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive.
NOTE: the arguments against the method of treating FSHD have been found persuasive because of the amendment to the independent claim to recite a method of ameliorating FSHD in a subject.
Applicant argues that the CARM1 small molecule inhibitors and nucleic acid inhibitors recited in the instant claims are well known in the art.  See arguments in the response to the written description rejection.  See Figure 2 which shows using CARM1 shRNA to reduce DUX4 expression.

Applicant’s arguments are acknowledge and found partially persuasive because it would not take an undue amount of experimentation to make and use antisense oligomers, siRNA and shRNA comprising a sequence that is complementary to reduce CARM1 expression in a cell.
However, the claimed invention is broader than what is considered enabled by the instant disclosure.  The genus of small molecules reads millions of compounds.  Small molecules and interfering RNAs have a different structure and function.  The applicants do not teach any structure of a small molecule to be considered a direct inhibitor of CARM1.  The skilled artisan cannot reasonably extrapolate from making and using interfering RNAs to making a genus of small molecules because small molecules do not comprise nucleic acids that are complementary to a region of CARM1 and reduce CARM1 gene expression.  

In addition, the cited prior art documents (page 6 of applicant’s arguments) are directed to a species of the genus of small molecules.  NOTE: Shishkova et al. is considered post-filing art because it was published after the effective filing date of the instant application.  In addition, there is nothing in the specification that would lead the skilled artisan to methods and materials disclosed in the post-filing art.  The molecules in the WO documents appear to be amine derivatives (1-phenoxy-3-(alkylamino)-propan-2-ol derivatives) which is a species or even a sub-species of small molecules embraced by the claimed genus of small molecules.  The applicants do not appear to provide teachings that any of these small molecules are considered epigenetic modulators that reduce DUX4 gene expression in muscle cells and is a direct inhibitor of CARM1.  The cited prior art does not disclose that any of the inhibitors had any desired activity in a cell.  Shishkova et al. (cited in an IDS) teach that around the time of the effective filing date, “.., no inhibitor has been shown to be effective in animals models.”  “This is due to the lack of structural insight into the physical basis of substrate recognition by CARM1”.  See page 2.  Drew et al. (supra, note this document is cited to rebut applicant’s arguments that CARM1 inhibitors were taught in the prior art and to address the citation of WO documents on an IDS filed after the non-final rejection to 
In view of the teaching of Shishkova et al. and Drew et al., CARM1 inhibitors were made, but none of them appeared to be effective CARM1 inhibitors in vivo.  In addition, there is nothing in the instant disclosure that would lead the skilled artisan to the materials and methods used in the post-filing references.    
The genus of small molecules embrace millions of compounds including the species or sub-species disclosed in the WO documents.  There is a substantial variation amongst species embraced by the genus.  The instant disclosure does not appear to provide any small molecules that are direct inhibitors of CARM1.  The application does not teach what structure of the compounds taught in the prior art are required for a starting point for making any small molecule embraced by the claimed method.  In addition, the instant disclosure does not disclose that these compounds are considered to represent the genus of small molecules because they have a structure that represents the genus.  Thus, the claimed invention is not enabled for making and using a genus of epigenetic modulators that are a direct inhibitor of CARM1 to ameliorate without an undue amount of experimentation.





Allowable Subject Matter
Claim 87 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	

	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635